Exhibit 10.8

 

GUARANTY

 

This GUARANTY, dated as of November 2, 2017 (this “Guaranty”), is made by
MoviePass, Inc., a Delaware corporation (the “Guarantor”), in favor of Hudson
Bay Master Fund Ltd (together with its successors, assigns, endorsees and
transferees, the “Buyer”).

 

W I T N E S S E T H :

 

WHEREAS, concurrently herewith, Helios and Matheson Analytics Inc., a Delaware
corporation (the “Company”), has issued a demand promissory note, with a
principal amount of $750,000 to the Buyer (the “Note”), the proceeds of which
the Company shall use to partially fund a previously executed option of the
Company to purchase common equity of the Guarantor, with such funds to be used
to financing the general working capital requirements of the Guarantor;

 

WHEREAS, the Note requires that the Guarantor executes and delivers to the
Buyer, a guaranty guaranteeing all of the obligations of the Company under the
Note; and

 

WHEREAS, the Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
the Guarantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Note, the Guarantor hereby
agrees with each Buyer as follows:

 

Section 1.      Definitions. Reference is hereby made to the Note for a
statement of the terms thereof. All terms used in this Guaranty and the recitals
hereto which are defined in the Note, and which are not otherwise defined herein
shall have the same meanings herein as set forth therein. In addition, the
following terms when used in the Guaranty shall have the meanings set forth
below:

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Buyer” or “Buyers” shall have the meaning set forth in the recitals hereto.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

 

“Company” shall have the meaning set forth in the recitals hereto.

 





 

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2 of this
Guaranty.

 

“Guarantor” shall have the meaning set forth in the preamble hereto.

 

“Holder” or “Holders” shall mean any holder of the Note, from time to time
(other than the Company, the Guarantor or any of its Subsidiaries).

 

“Indemnified Party” shall have the meaning set forth in Section 13(a) of this
Guaranty

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Note” shall have the meaning set forth in the recitals hereto.

 

“Obligations” means the following obligations (whether direct or indirect,
absolute or contingent, and whether now existing or hereafter incurred): (i)(A)
the payment by the Company, as and when due and payable (by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts from
time to time owing by it solely in respect of Note, and (B) the payment by the
Guarantor, as and when due and payable of all Guaranteed Obligations under this
Guaranty, including, without limitation, in both cases, (1) all principal of,
interest and other amounts on the Note (including, without limitation, all
interest, late charges and other amounts that accrues after the commencement of
any Insolvency Proceeding of any Transaction Party, whether or not the payment
of such interest is enforceable or is allowable in such Insolvency Proceeding),
and (2) all fees, interest, premiums, penalties, contract causes of action,
costs, commissions, expense reimbursements, indemnifications and all other
amounts due or to become due solely under any of the Transaction Documents; and
(ii) the due performance and observance by each Transaction Party of all of its
other obligations from time to time existing solely in respect of any of the
Transaction Documents.

 

“Other Taxes” shall have the meaning set forth in Section 12(a)(iv) of this
Guaranty.

 

“Paid in Full” or “Payment in Full” means either (i) the indefeasible payment in
full in cash of all of the Guaranteed Obligations or (ii) with the prior written
agreement of Buyer, the Guaranteed Obligations are applied to and included as
payment, in whole or in part, may be applied to all, or any part, of the
purchase price of securities to be issued upon the consummation after the date
hereof of an offering of securities by the Company to Buyer.

 



2

 

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Subsidiary” means any Person in which a Guarantor directly or indirectly, (i)
owns any of the outstanding Capital Stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “Subsidiaries”.

 

“Taxes” shall have the meaning set forth in Section 12(a) of this Guaranty.

 

“Transaction Documents” shall mean this Guaranty and the Note.

 

“Transaction Party” means the Company and the Guarantor, collectively,
“Transaction Parties”.

 

Section 2.      Guaranty.

 

(a)        The Guarantor hereby unconditionally and irrevocably, guaranties to
the Buyer, for the benefit of the Buyer, the punctual payment, as and when due
and payable, by stated maturity or otherwise, of all Obligations, including,
without limitation, all principal, interest and other amounts that accrue after
the commencement of any Insolvency Proceeding of the Company or the Guarantor,
whether or not the payment of such interest and/or other amounts are enforceable
or are allowable in such Insolvency Proceeding, and all fees, interest,
premiums, penalties, causes of actions, costs, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents (all of the foregoing collectively being
the “Guaranteed Obligations”), and agrees to pay any and all costs and expenses
(including reasonable counsel fees and expenses) incurred by the Buyer in
enforcing any rights under this Guaranty or any other Transaction Document.
Without limiting the generality of the foregoing, the Guarantor’s liability
hereunder shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Company to the Buyer under the Note but for
the fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Transaction Party.

 

(b)        The Guarantor, and by its acceptance of this Guaranty and the Buyer,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Guaranteed Obligations of the Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal, provincial, state, or other applicable law to the
extent applicable to this Guaranty and the Guaranteed Obligations of the
Guarantor hereunder. To effectuate the foregoing intention, the Buyer and the
Guarantor hereby irrevocably agree that the Guaranteed Obligations of the
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Guaranteed Obligations of the Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

 



3

 

 

Section 3.      Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a)        The Guarantor guaranties that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Transaction Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Buyer with respect thereto. The
obligations of the Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce such obligations, irrespective of
whether any action is brought against any Transaction Party or whether any
Transaction Party is joined in any such action or actions. The liability of the
Guarantor under this Guaranty shall be as a primary obligor (and not merely as a
surety) and shall be irrevocable, absolute and unconditional irrespective of,
and the Guarantor hereby irrevocably waives, to the extent permitted by law, any
defenses it may now or hereafter have in any way relating to, any or all of the
following:

 

(i)         any lack of validity or enforceability of any Transaction Document;

 

(ii)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Transaction Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Transaction Party or
extension of the maturity of any Guaranteed Obligations or otherwise;

 

(iii)       any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

 

(iv)       any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party;

 

(v)        any failure of Buyer to disclose to any Transaction Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Transaction Party
now or hereafter known to Buyer (the Guarantor waiving any duty on the part of
Buyer to disclose such information);

 

(vi)       taking any action in furtherance of the release of the Guarantor or
any other Person that is liable for the Obligations from all or any part of any
liability arising under or in connection with any Transaction Document without
the prior written consent of the Buyer; or

 

(vii)      any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Buyer that
might otherwise constitute a defense available to, or a discharge of, any
Transaction Party or any other guarantor or surety.

 

(b)       This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Buyer, or any other Person upon
the insolvency, bankruptcy or reorganization of any Transaction Party or
otherwise, all as though such payment had not been made.

 



4

 

 

(c)       This Guaranty is a continuing guaranty and shall (i) remain in full
force and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the respective Maturity Date (as defined in each Note) of each Note (other than
Payment in Full of the Guaranteed Obligations) and (ii) be binding upon the
Guarantor and its respective successors and assigns. This Guaranty shall inure
to the benefit of and be enforceable by the Buyer and its successor, and
permitted pledgee, transferee and assigns. Without limiting the generality of
the foregoing sentence, the Buyer may pledge, assign or otherwise transfer all
or any portion of its rights and obligations under and subject to the terms of
any Transaction Document to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Buyer herein or otherwise, in each case as provided in such Transaction
Document.

 

Section 4.      Waivers. To the extent permitted by applicable law, the
Guarantor hereby waives promptness, diligence, protest, notice of acceptance and
any other notice or formality of any kind with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Buyer exhaust any
right or take any action against any Transaction Party or any other Person. The
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this Section 4 is knowingly made in contemplation of such benefits. The
Guarantor hereby waives any right to revoke this Guaranty, and acknowledges that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future. Without limiting the foregoing, to the
extent permitted by applicable law, the Guarantor hereby unconditionally and
irrevocably waives (a) any defense arising by reason of any claim or defense
based upon an election of remedies by the Buyer that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Guarantor or other
rights of the Guarantor to proceed against any of the other Transaction Parties,
any other guarantor or any other Person, and (b) any defense based on any right
of set-off or counterclaim against or in respect of the Guaranteed Obligations
of the Guarantor hereunder. The Guarantor hereby unconditionally and irrevocably
waives any duty on the part of the Buyer to disclose to the Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Transaction Party or any of its Subsidiaries now or hereafter known by the
Buyer.

 

Section 5.      Subrogation. The Guarantor may not exercise any rights that it
may now or hereafter acquire against any Transaction Party or any other
guarantor that arise from the existence, payment, performance or enforcement of
the Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Buyer
against any Transaction Party or any other guarantor, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Transaction
Party or any other guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until there has been Payment in Full of
the Guaranteed Obligations. If any amount shall be paid to a Guarantor in
violation of the immediately preceding sentence at any time prior to Payment in
Full of the Guaranteed Obligations and all other amounts payable under this
Guaranty, such amount shall be held in trust for the benefit of the Buyer and
shall forthwith be paid to the Buyer to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Transaction
Document, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (a) the Guarantor
shall make payment to the Buyer of all or any part of the Guaranteed
Obligations, and (b) there has been Payment in Full of the Guaranteed
Obligations, the Buyer will, at the Guarantor’s request and expense, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by the Guarantor.

 



5

 

 

Section 6.      Representations, Warranties and Covenants.

 

(a)       The Guarantor hereby represents and warrants as of the date first
written above as follows:

 

(i)         The Guarantor (A) is a corporation duly organized, validly existing
and in good standing under the laws of the state of Delaware, (B) has all
requisite corporate power and authority to conduct its business as now conducted
and as presently contemplated and to execute, deliver and perform its
obligations under this Guaranty and each other Transaction Document to which the
Guarantor is a party, and to consummate the transactions contemplated hereby and
thereby and (C) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except as would not have a material adverse effect on the Guarantor.

 

(ii)        The execution, delivery and performance by the Guarantor of this
Guaranty and each other Transaction Document to which the Guarantor is a party
(A) have been duly authorized by all necessary corporate, limited liability
company or limited partnership action, (B) do not and will not contravene its
charter, articles, certificate of formation or by-laws, its limited liability
company or operating agreement or its certificate of partnership or partnership
agreement, as applicable, or any applicable law or any contractual restriction
binding on the Guarantor or its properties do not and will not result in or
require the creation of any lien, security interest or encumbrance (other than
pursuant to any Transaction Document) upon or with respect to any of its
properties, and (C) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to it or its operations or
any of its properties.

 

(iii)       No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required in
connection with the due execution, delivery and performance by the Guarantor of
this Guaranty or any of the other Transaction Documents to which the Guarantor
is a party (other than expressly provided for in any of the Transaction
Documents).

 

(iv)       This Guaranty has been duly executed and delivered by the Guarantor
and is, and each of the other Transaction Documents to which the Guarantor is or
will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as may be limited by the Bankruptcy Code or
other applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, suretyship or similar laws and equitable principles (regardless of
whether enforcement is sought in equity or at law).

 



6

 

 

(v)        There is no pending or, to the best knowledge of the Guarantor,
threatened action, suit or proceeding against the Guarantor or to which any of
the properties of the Guarantor is subject, before any court or other
Governmental Authority or any arbitrator that (A) if adversely determined, could
reasonably be expected to have a material adverse effect or (B) relates to this
Guaranty or any of the other Transaction Documents to which the Guarantor is a
party or any transaction contemplated hereby or thereby.

 

(vi)       The Guarantor (A) has read and understands the terms and conditions
of the Note and this Guaranty, and (B) now has and will continue to have
independent means of obtaining information concerning the affairs, financial
condition and business of the Company and the other Transaction Parties, and has
no need of, or right to obtain from the Buyer, any credit or other information
concerning the affairs, financial condition or business of the Company or the
other Transaction Parties.

 

(vii)      There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.

 

(b)       Concurrently herewith with respect to any direct or indirect
Subsidiary of the Guarantor as of the date hereof, or after the date hereof
simultaneously with the acquisition or formation of any, direct or indirect,
Subsidiary by the Guarantor, the Guarantor shall cause each such Subsidiary to
execute, and deliver to the Buyer a guaranty in the form hereof.

 

Section 7.      Right of Set-off. The Buyer may, and is hereby authorized to, at
any time and from time to time, without notice to the Guarantor (any such notice
being expressly waived by the Guarantor) and to the fullest extent permitted by
law, set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Buyer to or for the credit or the account of the Guarantor against any
and all obligations of the Guarantor now or hereafter existing under this
Guaranty or any other Transaction Document, irrespective of whether or not the
Buyer shall have made any demand under this Guaranty or any other Transaction
Document and although such obligations may be contingent or unmatured. The Buyer
agrees to notify the relevant Guarantor promptly after any such set-off and
application made by the Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Buyer under this Section 7 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer may
have under this Guaranty or any other Transaction Document in law or otherwise.

 



7

 

 

Section 8.      Limitation on Guaranteed Obligations.

 

(a)       Notwithstanding any provision herein contained to the contrary, the
Guarantor’s liability hereunder shall be limited to an amount not to exceed as
of any date of determination the greater of:

 

(i)         the amount of all Guaranteed Obligations, plus interest thereon at
the applicable interest rate as specified in the Note; and

 

(ii)        the amount which could be claimed by the Buyer from the Guarantor
under this Guaranty without rendering such claim voidable or avoidable under the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law after taking
into account, among other things, Guarantor’s right of contribution and
indemnification.

 

(b)       The Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the amount of the liability of the Guarantor
hereunder without impairing the guaranty hereunder or affecting the rights and
remedies of the Buyer hereunder or under applicable law.

 

(c)       No payment made by the Company, the Guarantor, any other guarantor or
any other Person or received or collected by the Buyer from the Company, any of
the Guarantor, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by the Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from the Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of the Guarantor hereunder until after all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
Paid in Full.

 

Section 9.      Notices, Etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Guaranty must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an nationally recognized overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. All notices and other communications provided for hereunder shall be
sent, if to the Guarantor, to the Company’s address and/or facsimile number, or
if to the Buyer, to it at its respective address and/or facsimile number on the
books and records of the Company (or as provided by the Buyer in a written
notice to the Company).

 



8

 

 

Section 10.  Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Guaranty shall be
governed by the internal laws of the State of Illinois, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdiction other than the State of Illinois. The Guarantor hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or under any of the other Transaction
Documents or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim, obligation or defense that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it to
the addresses set forth on the signature pages attached hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude the Buyer from bringing suit or taking other
legal action against the Guarantor in any other jurisdiction to collect on a
Guarantor’s obligations or to enforce a judgment or other court ruling in favor
of the Buyer.

 

Section 11.  WAIVER OF JURY TRIAL, ETC. THE GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

Section 12.  Taxes.

 

(a)       All payments made by the Guarantor hereunder or under any other
Transaction Document shall be made in accordance with the terms of the
respective Transaction Document and shall be made without set-off, counterclaim,
withholding, deduction or other defense. Without limiting the foregoing, all
such payments shall be made free and clear of and without deduction or
withholding for any present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of the Buyer by the jurisdiction in which the
Buyer is organized or where it has its principal lending office (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If the Guarantor shall be
required to deduct or to withhold any Taxes from or in respect of any amount
payable hereunder or under any other Transaction Document:

 

(i)         the amount so payable shall be increased to the extent necessary so
that after making all required deductions and withholdings (including Taxes on
amounts payable to the Buyer pursuant to this sentence) the Buyer receives an
amount equal to the sum it would have received had no such deduction or
withholding been made,

 

(ii)        the Guarantor shall make such deduction or withholding,

 

(iii)       the Guarantor shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and

 

(iv)       as promptly as possible thereafter, the Guarantor shall send the
Buyer an official receipt (or, if an official receipt is not available, such
other documentation as shall be satisfactory to the Buyer, as the case may be)
showing payment.  In addition, the Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Guaranty or any other Transaction Document (collectively, “Other Taxes”).

 



9

 

 

(b)       The Guarantor hereby indemnifies and agrees to hold each Indemnified
Party harmless from and against Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 12) paid by any Indemnified Party as a result of any
payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Guaranty or any other
Transaction Document, and any liability (including penalties, interest and
expenses for nonpayment, late payment or otherwise) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be paid within thirty (30) days
from the date on which the Buyer makes written demand therefor, which demand
shall identify the nature and amount of such Taxes or Other Taxes.

 

(c)       If the Guarantor fails to perform any of its obligations under this
Section 12, the Guarantor shall indemnify the Buyer for any taxes, interest or
penalties that may become payable as a result of any such failure. The
obligations of the Guarantor under this Section 12 shall survive the termination
of this Guaranty and the payment of the Obligations and all other amounts
payable hereunder.

 

Section 13.  Indemnification.

 

(a)       Without limitation of any other obligations of the Guarantor or
remedies of the Buyer under this Guaranty or applicable law, except to the
extent resulting from such Indemnified Party’s gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal, the Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the Buyer
and each of their affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Transaction
Party enforceable against such Transaction Party in accordance with their terms.

 

(b)       The Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) or any fiduciary duty or obligation to any of the Guarantor or any of
their respective affiliates or any of their respective officers, directors,
employees, agents and advisors, and the Guarantor hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential, incidental or punitive damages arising out of or
otherwise relating to the facilities, the actual or proposed use of the proceeds
of the advances, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.

 



10

 

 

Section 14.  Miscellaneous.

 

(a)       The Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Buyer, at
such address specified by the Buyer from time to time by notice to the
Guarantor.

 

(b)       No amendment or waiver of any provision of this Guaranty and no
consent to any departure by the Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the Guarantor and
Buyer, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

(c)       No failure on the part of the Buyer to exercise, and no delay in
exercising, any right or remedy hereunder or under any other Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder or under any Transaction Document preclude any
other or further exercise thereof or the exercise of any other right or remedy.
The rights and remedies of the Buyer provided herein and in the other
Transaction Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights and remedies of the Buyer
under any Transaction Document against any party thereto are not conditional or
contingent on any attempt by the Buyer to exercise any of its rights or remedies
under any other Transaction Document against such party or against any other
Person.

 

(d)       Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(e)       This Guaranty is a continuing guaranty and shall (i) remain in full
force and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the respective Maturity Date of each Note (other than Payment in Full of the
Guaranteed Obligations) and (ii) be binding upon the Guarantor and its
respective successors and assigns. This Guaranty shall inure, together with all
rights and remedies of the Buyer hereunder, to the benefit of and be enforceable
by the Buyer and its successor, and permitted pledgee, transferee and assigns.
Without limiting the generality of the foregoing sentence, the Buyer may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under and subject to the terms of any other Transaction Document to any other
Person in accordance with the terms thereof, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Buyer (as applicable) herein or otherwise, in each case as provided in such
Transaction Document. None of the rights or obligations of the Guarantor
hereunder may be assigned or otherwise transferred without the prior written
consent of each Buyer.

 

(f)        This Guaranty and the other Transaction Documents reflect the entire
understanding of the transaction contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, entered into
before the date hereof.

 

(g)       Section headings herein are included for convenience of reference only
and shall not constitute a part of this Guaranty for any other purpose.

 



11

 

 

Section 15.  Currency Indemnity.

 

If, for the purpose of obtaining or enforcing judgment against Guarantor in any
court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 15 referred to
as the “Judgment Currency”) an amount due under this Guaranty in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of courts of the jurisdiction that will give effect to
such conversion being made on such date, or (b) the date on which the judgment
is given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 15 being hereinafter in this Section 15 referred to as the “Judgment
Conversion Date”).

 

If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantor shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from the Guarantor under this Section 15 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Guaranty. 



 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

12

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by its
respective duly authorized officer, as of the date first above written.

 



  GUARANTOR:         Moviepass, Inc.         By: /s/ Mitch Lowe     Name: Mitch
Lowe     Title: Chief Executive Officer         ADDRESS: 175 Varick Street, New
York, NY 10012 

 

[Signatures continue on following page]

 

[$750,000 NOTE GUARANTY]

 





 

 



ACCEPTED BY:         HUDSON BAY MASTER FUND LTD,   as Buyer         By: /s/
George Antonopoulos     Name: George Antonopoulos     Title: Authorized
Signatory  

 

ADDRESS:  777 Third Ave, 30th Floor         New York, NY 10017              

 

 

[$750,000 NOTE GUARANTY]

 

 



 

 

